Citation Nr: 1408876	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  09-32 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Whether new and material evidence has been received to reopen the issue of whether the appellant's character of discharge from service is a bar to VA benefits. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Marenna, Counsel



INTRODUCTION

The appellant had active service from December 1969 to March 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a May 1972 administrative decision, VA determined that the appellant was discharged from the service under conditions considered dishonorable.  The decision was sent to the Massachusetts Division of Employment Security.  In a January 1980 decision, the appellant was informed that his claim for VA education benefits filed with VA had been reviewed.  The RO found that the nature of his discharge precluded him from benefits pursuant to the laws administered by the Veterans Administration.  There is no indication the appellant appealed the decision.  A previous and final denial of such a claim is subject to reopening under the provisions of 38 U.S.C.A. 5108.  D'Amico v. West, 209 F. 3d 1322 (Fed. Cir. 2000).  Thus, the issue is properly characterized as whether the appellant has submitted new and material evidence to reopen the issue of whether the character of discharge from active service is a bar to VA benefits.

The appellant should be provided with notice of the reasons for the prior denial, what is required to reopen the issue on appeal and how VA determines the character of service.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); Dennis v. Nicholson, 21 Vet. App. 18 (2007); Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Board also notes that the appellant's discharge was upgraded in February 1978 to under honorable conditions.  The records pertaining to the upgraded discharge have not been associated with the claims file.  As the records are relevant to the claim, an attempt should be made to obtain the records.

Finally, it appears the appellant's claims file is incomplete.  A copy of the January 1980 letter to the appellant was received by VA in November 2008, but there is no other copy in the claims file.  A July 2008 note in the record indicates that the appellant previously had a claims file under a different number that was merged to create his current file.  An attempt should be made to find any additional records relating to the January 1980 decision.

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant a notice letter which informs him of how VA determines the character of discharge, the elements of new and material evidence, and the reasons for the prior final determinations of dishonorable service.  Kent v. Nicholson, 20 Vet. App. 1(2006).

2.  Obtain records relating to the February 1978 upgrade of the appellant's discharge from service under 10 U.S.C.A. § 1553, if any.  If no records can be obtained, the claims file should indicate this fact.

3.  Attempt to obtain any additional records relating to the January 1980 denial of the appellant's claim for VA benefits.  If no records can be obtained, the claims file should indicate this fact.

4.  Thereafter, readjudicate the claim.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



